At its regular session of 1945 the Legislature of Florida enacted Chapter 22963, the title to which is as follows:
"An Act Relating to Counties of and County Commissioners in Counties Having a Population of 260,000 Inhabitants or More According to the Latest Federal Census and Their Powers in General and in Particular in Relation to Ports, Harbors, Airfields and Other Projects and Making Same a County Purpose."
Subparagraphs 1, 3, 7, 8, 11 and 12 of Section 2 of the Act are as follows:
"1. To construct, acquire, establish, improve, extend, enlarge, reconstruct, equip, maintain, repair, and operate any project as herein defined either within or without the territorial boundaries of the county. *Page 865 
"3. To acquire, by grant, purchase, gift, devise, condemnation, exchange, or in any other manner, all property, real or personal, or any estate or interest therein, upon such terms and conditions as the said County shall by resolution fix and determine;
"7. To issue revenue bonds payable solely from revenues, to pay all or a part of the cost of acquisition, construction, extension, enlargement, improvement or modernization of any project, and to pledge the revenues to secure the payment of bonds, but such bonds shall not bear interest to exceed five per centum (5%) per annum;
"8. For the purpose of paying all or a part of the cost of a project, to issue certificates or indebtedness or bonds secured by purchase money mortgage lien upon the title to the real or personal property constituting a project, but neither shall bear interest at a rate exceeding five per centum (5%) per annum;
"11. To fix, regulate and collect rates and charges for the services and facilities furnished by any project under its control and to impose sanctions to promote and enforce compliances; and to prescribe rules and regulations and impose penalties and sanctions to insure the proper performance of the duties of any stevedore or of any such shipping master and the enforcement of any rule or regulation which the County may adopt in the regulation of the ports, harbors, wharves, docks, airports and other projects under its control.
"12. To fix the rates of wharfage, dockage, warehousing, storage and port and terminal charges for the use of the port and harbor facilities located within or without said County and owned or operated by said County, to fix and determine the rates, tolls and other charges for the use of harbor and airport improvements and harbor and airport facilities located within or without said County insofar as it may do so under the Constitution of the State of Florida and the Constitution and laws of the United States of America;"
Pursuant to the powers purported to be conferred by this Act the Board of County Commissioners of Dade County, Florida, (Dade County Being the only County in the State *Page 866 
which by reason of its population came within the purview of the Act) on September 14, 1945, adopted a resolution accepting the powers, duties and obligations conferred and imposed by the Act upon the Board of County Commissioners and provided by resolution that in the performance of the said powers, duties and obligations said Board should be known and designated as Dade County Port Authority. Thereafter, acting under the purported authority of the said Act, the Board of County Commissioners of Dade County, Florida, acting as Dade County Port Authority, entered into a purchase agreement with Pan American Airways Inc. for the purchase of the airport in Dade County, Florida, known as the Pan American 36th Street Airport. By the purchase agreement Dade County Port Authority agreed to pay Pan American Airways Inc. and Pan American Airways Inc. agreed to accept approximately $2,500,000.00 for said airport and its facilities. By the terms of the agreement Dade County Port Authority proposed to issue $2,500,000 of revenue bonds payable solely from the revenues to be derived from the operation of the airport and Pan American Airways Inc. agreed to purchase the said bonds at par, thus providing the funds with which the Port Authority would pay Pan American Airways Inc. for the purchase of said airport and its facilities.
The necessary documents to carry out the agreement were executed by the parties and deposited in escrow in the National City Bank of New York to await validation and issuance of the proposed revenue bonds.
On April 11, 1946, Dade County Port Authority filed in the Circuit Court of Dade County its petition for the validation of the bonds. Attached to the petition were copies of all contracts, deeds and assignments and also a copy of the resolution of Dade County Port Authority authorizing the issuance of the bonds, as well as copy of the proposed trust indenture to be executed by Dade County Port Authority pledging the revenue to be derived by the Dade County Port Authority from the operation of the Airport to the payment of the principal and interest of the bonds.
An order to show cause was entered by the Court and was published as required by law. *Page 867 
On April 30, 1946, answer of the State's Attorney to the petition for validation was filed.
On May 2, 1946, the Circuit Court of Dade County entered final decree validating the said airport revenue bonds in the sum of $2,500,000.00. The State's Attorney perfected appeal to this court to review Order of validation.
The appellant has presented 5 questions for our determination, which have been disposed of in the majority opinion. In this dissenting opinion we shall only deal with the first question, which is as follows:
"Is the provision of Chapter 22963, Laws of Florida (1945) limiting the application of said Chapter to counties having a population of 260,000 inhabitants or more, according to the latest Federal Census a reasonable and proper classification of the counties of the State of Florida for the operation of said Chapter as a General Law, and is said Chapter a valid General Law of the State of Florida?"
It is well settled that if the subject matter of the Act and the public purpose to be effectuated thereby bear no reasonable relation to a classification by population upon which it rests, even though it be passed under the guise of a General Law, it is, in fact, a local law. See Anderson v. Board of Public Instruction, 102 Fla. 695, 106 So. 334; S. A. L. Ry. Co. v. Simon, 56 Fla. 545, 47 So. 1001; Crandon et al. v. Hazlett, ___ Fla. ___, ___ So. ___ (not yet reported).
We can find no reasonable ground or basis for the population classification here indulged. As we see it, there can be no basis in reason for conferring the powers, duties and obligations upon only counties and the Board of County Commissioners of counties having a population of 260,000 or more, as is attempted by this Act. In other words, the selection of the population bracket of 260,000 or more appears to be an adoption except that it was intended that the provisions of the arbitrary classification, having no basis in reason for its Act should apply to only one county in the State of Florida.
The factual conditions in this case and the factual conditions involved in the case of City of Coral Gables v. Crandon, 157 Fla. 71, 25 So.2d 1, are materially different. There the Act in question was upheld because the classification *Page 868 
on the basis of population had a reasonable basis in the subject regulated, the subject being the conservation of the natural water supply incident to the area involved. But here there is no such subject involved.
Having decided that the classification invoked by the statute is arbitrary and has no reasonable basis in its relation to the subject matter, it follows that we must hold the statute to be a local and special act.
The record shows that the legislative Act was not adopted in conformity with amended Section 21 of Article III of the Constitution of Florida.
The pretended authority to issue the bonds here sought to be validated is to be found only in Chapter 22963, supra, and as that Act is invalid because it is a local Act and was not enacted in conformity with the provisions of the Constitution, supra, the issuance of the bonds is unauthorized.
We do not express any opinion as to whether or not the Act would have been invalid had its enactment been in accordance with the provisions of amended Sec. 21 of Article III of our Constitution because that question is not now before us for disposition.
BROWN, J., concurs.